Title: Acct. of the Weather in Jany. [1771]
From: Washington, George
To: 




Jan. 1. Calm & very pleasant—being clear with all.
 


2. Clear and very pleasant with but little Wind and that Southwardly.
 


3. Still clear but a little Cooler Wind Shifting to the Northward.
 


4. A little cool but pleasant notwithstanding being clear.
 


5. Frosty Morning but clear with the Wind rather fresh from the Southwd.
 


6. Clear forenoon & pleasant but gloomy Afternoon.
 


7. Very Raw, Cold & Cloudy in the forenoon but clear afternoon.

 


8. A little Cool but clear and tolerably pleasant afterwards.
 


9. Clear and pleasant with but little Wind & that Southwardly.
 


10. Very pleasant and warm with but little Wind.
 


11. Much such a day as yesterday only a little Warmer.
 


12. Clear, Mild, and pleasant in the forenoon but lowering afterwards.
 


13. A little Rain last Night but clear again with the Wind at No. West.
 


14. Cold Morning, and hard frost. The Afternoon somewhat milder the Wind having got about to the Southward again.
 


15. A little Raw and Cold in the Morning altho the Wind was Southwardly. Afternoon very cloudy and threatning.
 


16. Constant Rain the whole day with the Wind high from the Eastward. In the Evening it Shifted to the Southward.
 


17. Clear & pleasant, the Wind what little there was of it being still Southwardly.
 


18. Ground froze—the Wind being tolerably fresh from the No. West and at times Cloudy. It was cold & Raw.
 


19. Ground very hard froze. Morng. clear & Cold. Wind (tho not much of it) at No. West. Midday and Afternn. clear & pleast. Wind Southwardly.
 


20. Ground hard froze. Morning Cloudy & Cold tho the Wind was Southwardly. Afternn. clear & pleast.
 


21. Clear and Calm forenoon with frozen Ground. Afternn. very lowering and like for falling Weather.
 


22. Rain the preceeding Night, and Snowing till near 2 Oclock with the Wind varying from East to North.
 


23. Calm and Cloudy but not very cold. No frost this Morning.

 


24. No frost but calm and Cloudy all day.
 


25. Much such a day as yesterday but somewhat colder & Rawer.
 


26. Clear and a little Cool in the Morning. Ground frozen and wind (tho not much of it) Northwardly.
 


27. But a Slight frost and tolerably pleasant. Eveng. somewhat Cool.
 


28. Hard frost Wind Northwardly clear and Cold.
 


29. Very hard frost Afternoon lowering Cold and like for Snow.
 


30. A Great quantity of Rain fell last Night—a good deal the forepart of the day. Afternoon misting and tolerably warm.
 


31. Morning calm, clear, warm and pleasant but the Afternn. Cloudy cold and Windy from the No. West.
